United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
St. Louis, MI, Employer
)
___________________________________________ )
T.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-231
Issued: May 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 26, 2007 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs’ hearing representative dated August 14, 2007, which
affirmed that appellant’s right shoulder condition was not causally related to her employment.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
a right shoulder condition causally related to factors of her federal employment.
FACTUAL HISTORY
On July 20, 2006 appellant, then a 41-year-old rural letter carrier, filed an occupational
disease claim alleging that she developed a right shoulder condition due to her work. She

alleged that she stretched her shoulder while reaching for mailboxes and putting up the mail.1
Appellant indicated that she first became aware of the injury and its relation to her work on
July 20, 2006. She did not stop work.
In an April 13, 2006 report, Dr. Michael D. Austin, Board-certified in internal medicine,
indicated that appellant fell on her right shoulder while putting up Christmas lights. He
conducted a physical examination and indicated that appellant had good range of motion with
some positive impingement signs, marked tenderness of the long head of the biceps and area of
the questionable lesion. Dr. Austin determined that appellant had tenderness of the coracromial
ligament and good stability of the shoulder. He advised that an x-ray of the shoulder was
essentially normal. Dr. Austin noted that a magnetic resonance imaging (MRI) scan of the
shoulder showed a semi-cystic lesion anteriorly in the shoulder and behind the subscapularis
inferior to the supraspinatus. He diagnosed a labral tear and soft tissue mass of the right
shoulder. Dr. Austin recommended a right shoulder diagnostic and operative arthroscopy with
labral repair.
By letter dated October 19, 2006, the Office requested additional information.
Office allotted appellant 30 days within which to submit the requested information.

The

By decision dated December 21, 2006, the Office denied appellant’s claim as the medical
evidence was insufficient to demonstrate that the claimed medical condition was causally related
to the established work-related events. The Office found that appellant has established that her
duties included “stretching for the mailboxes and putting up the mail.”
On January 12, 2007 appellant requested a hearing, which was held on May 11, 2007.2
The Office subsequently received reports dated January 12, 14, 19, 26, February 6 and
20, 2004, from Dr. Gary D. Stebelton, Board-certified in internal medicine, who noted that
appellant was treated for injuries pertaining to a motor vehicle accident on January 8, 2004.
Dr. Stebelton advised that he was rechecking appellant for post-traumatic cervical and trapezius
strain. The Office also received physical therapy and massage therapy reports and chiropractic
notes. The chiropractic notes did not diagnose a spinal subluxation based on x-rays.
In a June 4, 2007 report, Dr. Austin noted that appellant was convinced that her shoulder
problems were work related. He also advised that initially, appellant believed that her shoulder
problems started in December 2005; however, after reviewing her records, she realized that her
1

Appellant also indicated that, in March 2003, she was involved in an on-the-job motor vehicle accident, in
which she pinched by the air bags and her shoulder was injured. She also noted that, in December 2005, she fell
while putting up Christmas decorations. Appellant noted that her family physician referred her to a specialist,
regarding her shoulder.
2

During the hearing, appellant described her current duties. She also described her 2004 employment injury in
which she was involved in an on-the-job motor vehicle accident. Appellant alleged that this injury involved her
right shoulder. She also noted that she had a 1994 employment injury. Appellant alleged that these claims were
accepted by the Office. Additionally, she alleged that she fell at home while putting up Christmas lights. Appellant
indicated that she fell off a ladder onto her shoulder and hip and bumped her head. However, she did not seek
treatment after the fall. Appellant alleged that she continued to work and her shoulder worsened.

2

problems began in 2004. Dr. Austin noted that appellant needed a special stool for sorting mail
due to her height, as well as for the activities that were involved above shoulder level for the
sorting. He indicated that appellant continued to work despite her difficulties. Dr. Austin opined
that appellant’s symptoms “could easily be caused by the motor vehicle accident that she had at
work and by the repetitive use of her arm at work over shoulder level.” He added that
appellant’s shoulder complaints “predated the fall from the tree” and advised that the “fall from
the tree could have possibly caused the symptoms also and it could have further aggravated
symptoms that were already present.” Dr. Austin opined that appellant’s “work activities [were]
a major contributor to the symptoms and the pathology that she has.” He recommended an
arthroscopy.
By decision dated August 14, 2007, the Office hearing representative affirmed the
December 21, 2006 decision of the Office which denied appellant’s claim. The hearing
representative found that there was no rationalized medical evidence to support that appellant’s
right shoulder condition was causally related to her federal employment.
LEGAL PRECEDENT
In order to establish that an injury was sustained in the performance of duty in an
occupational disease claim, a claimant must submit the following: (1) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; (2) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; and (3) medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.3 Causal relationship is a medical question that can generally be resolved only
by rationalized medical opinion evidence.4
To establish causal relationship, appellant must submit a physician’s report in which the
physician reviews the factors of employment identified by appellant as causing his condition and,
taking these factors into consideration as well as findings on examination of appellant and
appellant’s medical history, state whether these employment factors caused or aggravated
appellant’s diagnosed conditions and present medical rationale in support of his opinion.5
ANALYSIS
Appellant filed an occupational disease claim alleging that her work for the employing
establishment caused or aggravated her right shoulder condition. The Office found that appellant
had performed the duties of a letter carrier, which included “stretching for the mailboxes and
putting up the mail. However, the medical evidence was insufficient to establish a medical
condition arising from the claimed employment factors. The question, therefore, is whether
3

Solomon Polen, 51 ECAB 341 (2000); see also Victor J. Woodhams, 41 ECAB 345 (1989).

4

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment factors must be based on a
complete factual and medical background of the claimant. Victor J. Woodhams, supra note 3.
5

Donald W. Long, 41 ECAB 142, 146-47 (1989).

3

appellant’s employment duties caused or aggravated the right shoulder condition for which she
seeks compensation.
The relevant reports in support of appellant’s claim include several reports from
Dr. Austin, appellant’s treating physician. In an April 13, 2006 report, Dr. Austin, indicated that
appellant fell on her right shoulder while putting up Christmas lights. He diagnosed a labral tear
and soft tissue mass of the right shoulder and recommended a right shoulder diagnostic and
operative arthroscopy with labral repair. This report, however, is of limited probative value on
the relevant issue of the present case in that it does not contain an opinion on causal
relationship.6 Instead, it tends to support that a nonwork-related fall at home caused her
symptoms.
In a June 4, 2007 report, Dr. Austin related that appellant informed him that she had
reviewed her records and realized that her shoulder problems actually began in 2004. He also
noted that appellant utilized a special stool for sorting mail due to her height, and was engaged in
activities that required her to reach above shoulder level. Dr. Austin opined that appellant’s
symptoms “could easily be caused by the motor vehicle accident that she had at work and by the
repetitive use of her arm at work over shoulder level.” The Board has held that medical opinions
based upon an incomplete history or which are speculative or equivocal in character have little
probative value.7 Additionally, Dr. Austin also indicated that the “fall from the tree could have
possibly caused the symptoms also and it could have further aggravated symptoms that were
already present.” The Board again notes that this is a speculative opinion. While Dr. Austin
opined that appellant’s “work activities [were] a major contributor to the symptoms and the
pathology that she has,” he did not explain how he arrived at this conclusion. The Board has
held that and medical reports not containing rationale on causal relation are entitled to little
probative value and are generally insufficient to meet an employee’s burden of proof.8
Reports from Dr. Stebelton, dating from January 12 to February 20, 2004, were related to
appellant’s previous January 8, 2004 employment injury9 and pertain to a post-traumatic cervical
and trapezius strain. These reports did not address the present claim in which appellant alleged
that her shoulder condition arose from reaching for mailboxes and putting up mail.
The Office also received physical therapy and massage therapy reports. Section
8101(2) of the Act10 provides that the term “physician” includes surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope
6

See A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
7

Vaheh Mokhtarians, 51 ECAB 190 (1999).

8

Albert C. Brown, 52 ECAB 152 (2000).

9

Claim No. 092042063. This claim, accepted for a cervical and thoracic strain/sprain is not before the Board on
the present appeal.
10

See 5 U.S.C. § 8101(2). See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held
that a medical opinion, in general, can only be given by a qualified physician).

4

of their practice as defined by the applicable state law. Consequently, this evidence is not
relevant as it is cannot be considered medical evidence and, as noted above, the underlying point
at issue is medical in nature. Likewise, chiropractic notes submitted by appellant cannot be
considered medical evidence. Section 8101(2) of the Act11 provides that the term physician, as
used therein, includes chiropractors only to the extent that their reimbursable services are limited
to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist and subject to regulation by the Secretary.12 Without a diagnosis
of a subluxation from x-ray, a chiropractor is not a physician under the Act and his or her
opinion on causal relationship does not constitute competent medical evidence.13 As these
reports did not diagnose a spinal subluxation based on x-rays, they cannot be considered medical
evidence.
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is causal relationship between his claimed condition and his
employment.14 To establish causal relationship, appellant must submit a physician’s report in
which the physician reviews what factors of employment identified by appellant as causing her
condition and, taking these factors into consideration as well as findings upon examination of
appellant and appellant’s medical history, state whether these employment factors caused or
aggravated appellant’s diagnosed condition and present medical rational in support of his
opinion.15 Appellant failed to submit such evidence and therefore failed to discharge her burden
of proof.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a right shoulder condition causally related to factors of her federal employment.

11

5 U.S.C. § 8101(2).

12

See 20 C.F.R. § 10.311.

13

Jay K. Tomokiyo, 51 ECAB 361 (2000).

14

Robert Broome, 55 ECAB 339 (2004).

15

Gary J. Watling, 52 ECAB 278 (2001).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated August 14, 2007 is affirmed.
Issued: May 20, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

